 



EXHIBIT 10.15.2
AMENDMENT NO. 1 TO THE SECURITY AGREEMENT
Dated as of November 29, 2006
          AMENDMENT NO. 1 TO THE SECURITY AGREEMENT (this “Amendment No. 1”)
among The Kansas City Southern Railway Company, a Missouri corporation, (the
“Borrower”), Kansas City Southern, a Delaware corporation (the “Parent”), the
subsidiary grantors listed on the signature page hereof (together with the
Borrower and the Parent, the “Grantors”), The Bank of Nova Scotia (“BNS”), as
collateral agent and administrative agent (the “Collateral Agent”) and the
Lender Parties. Terms not otherwise defined in this Amendment No. 1 shall have
the meaning specified in the Restatement (as defined below).
PRELIMINARY STATEMENTS:
          (1) The Grantors, the Lender Parties, the Collateral Agent, Morgan
Stanley Senior Funding, Inc. and Harris N.A., as Co-Syndication Agents, LaSalle
Bank National Association and Bank of Tokyo-Mitsubishi UFJ Trust Company, as
Co-Documentation Agents and Scotia Capital, as Lead Arranger and Bookrunner,
entered into that certain Amended and Restated Credit Agreement dated as of
April 28, 2006 (the “Restatement”), which amended and restated that certain
$250,000,000 credit agreement dated March 30, 2004 (the “Existing Credit
Facility”).
          (2) The Borrower, the Parent and certain of their subsidiaries
previously entered into that certain Security Agreement dated as of March 30,
2004 (the “Security Agreement”), wherein a security interest was granted in the
Collateral (as defined therein) to the Collateral Agent for the ratable benefit
of the Secured Parties (as defined therein).
          (3) Pursuant to the terms of the Restatement, the security interest
granted under the Security Agreement continued to be effective under the
Restatement.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
     SECTION 1. Amendment of Security Agreement. Subject to Amendment No. 1
Effectiveness (as hereinafter defined), Section 24(a) of the Security Agreement
is hereby amended in its entirety, effective as of November 14, 2006, to read as
follows:
“(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents
(other than sales of Inventory in the ordinary course of business), the
Collateral Agent will, at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that (i) at the time of such request and such
release no Default shall have occurred and be continuing, (ii) except in the
case of asset dispositions
KCS — Amendment No. 1 to Security Agreement

 



--------------------------------------------------------------------------------



 



pursuant to Section 5.02(e)(i) of the Credit Agreement with a fair market value
of less than $250,000 (a “Permitted 5.02(e)(i) Sale”), such Grantor shall have
delivered to the Collateral Agent, at least ten Business Days prior to the date
of the proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Collateral Agent and a certificate of such Grantor to the effect that the
transaction is in compliance with the Loan Documents and as to such other
matters as the Collateral Agent may request, (iii) in the case of any assets
sold in a Permitted 5.02(e)(i) Sale, the Collateral Agent’s security interest in
such assets shall be automatically released and terminated without further
action on the part of any Person and the Collateral Agent hereby authorizes the
relevant Grantor and any Person designated by such Grantor, to prepare and file
UCC partial termination statements regarding such assets upon notice to the
Collateral Agent, together with a copy thereof, and (iv) the proceeds of any
such sale, lease, transfer or other disposition required to be applied, or any
payment to be made in connection therewith, in accordance with Section 2.06 of
the Credit Agreement shall, to the extent so required, be paid or made to, or in
accordance with the instructions of, the Collateral Agent when and as required
under Section 2.06 of the Credit Agreement.”
          SECTION 2. Conditions to Effectiveness. This Amendment No. 1 and the
amendment contained herein shall become effective (“Amendment No. 1
Effectiveness”) as of November 13, 2006 when each of the conditions set forth
below shall have been fulfilled to the satisfaction of the Collateral Agent:
     (i) Execution of Counterparts. The Collateral Agent shall have received
counterparts of this Amendment No. 1, duly executed and delivered on behalf of
each of the (a) Grantors and (b) the Required Lenders.
     (ii) Payment of Fees and Expenses. The Borrower shall have paid all
reasonable expenses (including the reasonable fees and expenses of Shearman &
Sterling LLP) incurred in connection with the preparation, negotiation and
execution of this Amendment No. 1 and other matters relating to the Security
Agreement from and after the last invoice to the extent invoiced.
     (iii) No Default. No Default shall have occurred and be continuing, or
would occur as a result of the transactions contemplated by this Agreement.
          SECTION 3. Confirmation of Representations and Warranties. Each of the
Grantors hereby represents and warrants, on and as of the date hereof, that the
representations and warranties contained in the Security Agreement are correct
and true in all material respects on and as of the date hereof, before and after
giving effect to this Amendment No. 1, as though made on and as of the date
hereof, other than any such representations or warranties that, by their terms,
refer to a specific date.
          SECTION 4. Affirmation of Grantors. Each of the Grantors hereby
consents to the amendment to the Security Agreement effected hereby, and hereby
confirms and agrees that, notwithstanding the effectiveness of this Amendment
No. 1, the obligations of such Grantor contained in
KCS — Amendment No. 1 to Security Agreement

 



--------------------------------------------------------------------------------



 



the Security Agreement, as amended hereby, or in any other Loan Documents (as
defined in the Restatement) to which it is a party are, and shall remain, in
full force and effect and are hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of this Amendment No. 1, each
reference in the Loan Documents to “the Security Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Security
Agreement, as modified by this Amendment No. 1.
          SECTION 5. Reference to and Effect on the Loan Documents. (a) On and
after the effectiveness of this Amendment No. 1, each reference in the Loan
Documents to “hereunder”, “hereof” or words of like import referring to the
Security Agreement, and each reference in the other transaction documents to the
“Security Agreement”, “thereunder”, “thereof” or words of like import referring
to the Security Agreement, shall mean and be a reference to the Security
Agreement as modified by this Amendment No. 1.
          (b) The Loan Documents as amended by this Amendment No. 1, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment No. 1
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender Party or the Collateral Agent under the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
          SECTION 6. Execution in Counterparts. This Amendment No. 1 may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment No. 1 by telecopier or electronic mail in “Portable Document Format”
(PDF) shall be effective as delivery of an original executed counterpart of this
Amendment No. 1.
          SECTION 7. Governing Law. This Amendment No. 1 shall be governed by,
and construed in accordance with, the laws of the State of New York, and shall
be subject to the jurisdictional and service provisions of the Security
Agreement, as if this were a part of the Security Agreement.
          SECTION 8. Entire Agreement; Modification. This Amendment No. 1
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, there being no other agreements or understandings, oral,
written or otherwise, respecting such subject matter, any such agreement or
understanding being superseded hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, and
may not be amended, extended or otherwise modified, except in a writing executed
in whole or in counterparts by each party hereto.
[Signatures follow]
KCS — Amendment No. 1 to Security Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be executed by their respective officers thereunto duly authorized, as
of the date first above written.

                  THE KANSAS CITY SOUTHERN RAILWAY COMPANY
 
           
 
      As Grantor    
 
           
 
  By       /s/ Paul J. Weyandt    
 
     
 
Title: Senior Vice President-Finance & Treasurer    
 
                KANSAS CITY SOUTHERN    
 
           
 
      as Grantor    
 
           
 
  By       /s/ Paul J. Weyandt    
 
     
 
Title: Senior Vice President-Finance & Treasurer    
 
                GATEWAY EASTERN RAILWAY COMPANY    
 
           
 
      as Grantor    
 
           
 
  By       Paul J. Weyandt    
 
     
 
Title: Vice President & Treasurer    
 
                SOUTHERN DEVELOPMENT COMPANY    
 
           
 
      as Grantor    
 
           
 
  By        /s/ Michael R. Haverty    
 
     
 
Title: President    

KCS — Amendment No. 1 to Security Agreement

 



--------------------------------------------------------------------------------



 



                  THE KANSAS CITY NORTHERN RAILWAY COMPANY
 
      as Grantor    
 
           
 
  By        /s/ Michael R. Haverty    
 
     
 
Title: President    
 
                TRANS-SERVE, INC.    
 
      as Grantor    
 
           
 
  By        /s/ Jerry W. Heavin    
 
     
 
Title: President    
 
                PABTEX, L.P.    
 
      as Grantor    
 
           
 
  By:   Pabtex G.P., LLC, as its General Partner    
 
  By:   Southern Industrial Services, as its sole member    
 
           
 
  By        /s/ Michael R. Haverty    
 
     
 
Title: President    
 
                PABTEX G.P., LLC    
 
      as Grantor      
 
  By:   Southern Industrial Services, as its sole member    
 
           
 
  By        /s/ Michael R. Haverty    
 
     
 
Title: President    

KCS — Amendment No. 1 to Security Agreement

 



--------------------------------------------------------------------------------



 



                  SIS BULK HOLDING, INC.    
 
      as Grantor    
 
           
 
  By        /s/ Michael R. Haverty    
 
     
 
Title: President    
 
                SOUTHERN INDUSTRIAL SERVICES, INC.    
 
      as Grantor    
 
           
 
  By        /s/ Michael R. Haverty    
 
     
 
Title: President    
 
                VEALS, INC.    
 
      as Grantor      
 
  By        /s/ Michael R. Haverty    
 
     
 
Title: President    

KCS — Amendment No. 1 to Security Agreement

 